Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00393-CV

                    IN THE ESTATE OF ROBERT FLORES, Deceased

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2006-PC-0516
                        Honorable Gladys B. Burwell, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
this appeal are taxed against Appellant Oscar Flores.

       SIGNED November 20, 2013.


                                                _________________________________
                                                Patricia O. Alvarez, Justice